652 F.2d 753
Nona M. LOCKAMY, Appellant,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation, Appellee.
No. 80-1820.
United States Court of Appeals,Eighth Circuit.
Submitted June 17, 1981.Decided July 7, 1981.

Milton W. Schaeffer, Clayton, Mo., for appellant.
Richard O. Funsch, St. Louis, Mo., for appellee, United States Fidelity & Guaranty Co.
Before HEANEY and HENLEY, Circuit Judges, and NICHOL,* Senior District Judge.
PER CURIAM.


1
Appellant Nona M. Lockamy appeals the district court judgment in her lawsuit to recover under a homeowner's insurance policy for losses sustained when her home and its contents were destroyed by fire.  The appellee United States Fidelity and Guaranty Company defended the action on the ground that the fire was intentionally caused by Lockamy.  The jury returned a verdict for the defendant insurance company.


2
On appeal, Lockamy contends that the jury verdict for the insurer was unsupported by the evidence and that the district court erred in refusing to submit the issue of vexatious delay to the jury.  We affirm.


3
There is little doubt that the fire was the work of an arsonist.  A firefighter who viewed the scene testified at the trial that the cause of the fire was of a suspicious nature, and another detailed the apparently rapid flame spread and odd burning patterns of the fire.  Experts testified that their investigations indicated that diesel fuel had been spread throughout the house prior to the fire.  An investigation report concluded that the fire was of "incendiary origin."  This evidence is more than sufficient to support the inference that the fire resulted from arson.


4
A somewhat closer question is whether the evidence shows that the fire was started by or at the direction of Lockamy.  We are satisfied, however, that it does.  In addition to the clear evidence of arson, the record indicates that Lockamy took out a new fire insurance policy on the house and its contents less than two months before the fire.  The final installment payment on the policy premium was mailed the day before the fire.  The coverage on the new policy was for an amount substantially greater than the previous policies Lockamy had purchased.  Moreover, several neighbors indicated that Lockamy had moved many of her appliances and belongings out of her home shortly before the fire.  Finally, an investigator testified that in the firebox of Lockamy's gas furnace, he found a partially burned burlap bag which could have been used as a time-delay "fuse" to ignite the diesel fuel on the floor sometime after the arsonist left the premises.  In our view, this evidence is adequate to support the inference that the fire was started by Lockamy or at her direction.  Accordingly, we affirm the judgment of the district court.1



*
 The Honorable Fred J. Nichol, United States Senior District Judge for the District of South Dakota, sitting by designation


1
 Because we have determined that the jury verdict for the defendant insurance company was proper, we need not decide whether the district court erred in refusing to give Lockamy's requested jury instruction on the question of whether the defendant acted vexatiously and without reasonable cause in refusing to pay for Lockamy's loss